UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SEC FILE NUMBER FORM 12b-25 1-7160 CUSIP NUMBER NOTIFICATION OF LATE FILING 189873102 (Check one):¨Form 10-K¨Form 20-FxForm 11-KForm 10-QForm 10-D¨Form N-SAR ¨Form N-CSR For Period Ended:December 31, 2008 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION COACHMEN INDUSTRIES, INC. Full Name of Registrant N/A Former Name if Applicable 2831 Dexter Drive Address of Principal Executive Office (Street and Number) Elkhart, Indiana 46530 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. SEC 1344 (04-09) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Coachmen Industries, Inc. Retirement Plan and Trust(the "Registrant")is unable to file its Annual Report on Form 11-K (the "11-K") for the period ended December 31, 2008 within the prescribed time period without unreasonable effort or expense due to unanticipated delays encountered by the Plan's auditor in the completion of its audit procedures. The Registrant will file the 11-K on or before the fifteenth calendar day following the prescribed due date. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification James T. Holden 574 266-2510 (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s) Yes xNo ¨ (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes ¨No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. COACHMEN INDUSTRIES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 29, 2009 By: /s/ James T. Holden James T. Holden,
